Citation Nr: 1536976	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-49 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip trochanteric bursitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 2009 to November 2009.  

The matters on appeal before the Board of Veterans' Appeals (Board) arise from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of these matters is with the RO in Philadelphia, Pennsylvania.  

In April 2013, the Board remanded these matters for additional development.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to final appellate review of the claims on appeal.  

In August 2013, the RO requested private medical records from Summit Medical Center, for the period from September 1, 2012 to October 31, 2012.  In October 2013, a response was received that the Veteran was actually seen in June and July 2012.  However, the records were not provided and no additional requests to obtain those records were made by the RO.

Also, in August 2013, the RO requested private medical records from John R. Pittman, M.D., for the periods from August 1, 2010 to August 31, 2010 and from November 1, 2012 to November 30, 2012.  In September 2013, a response was received from Putnam North Family Medical Center noting that the Veteran was not seen on the dates requested.  However, she was seen other times.  If those records were wanted, it was requested that VA was to let them know.  While records from the Putnam North Family Medical Center dated from September 2011 to July 2012 are of record, it does not appear that additional requests to obtain all outstanding private medical records were made by the RO.

The Board also notes that in the Veteran's December 2010 substantive appeal, she stated that she saw a doctor at a Native American Clinic for a right hip disability.  There is no indication that the Veteran was requested to identify and provide authorization to obtain those records.  

In this case, VA medical records associated with the claims file are limited to those from the Oklahoma City, VA Medical Center (VAMC) dated from June 2013 to March 2014 and from the Pittsburgh VAMC and Washington County VA Community Based Outpatient Clinic (CBOC) dated from April 2014 to November 2014.  Therefore, as there are apparently outstanding VA medical records relevant to this appeal, there is a duty to obtain such records.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).   On remand, all outstanding VA treatment records from the Oklahoma City VAMC prior to June 2013 and from the Pittsburgh VAMC at University Drive and the Washington County CBOC dated prior to April 2014 and since November 2014, should be associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an additional opportunity to submit any additional medical records in her possession or to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to her claims on appeal.  Specifically, request the Veteran to submit authorization to obtain all private medical records from Summit Medical Center, for the period from June 1, 2012 to August 1, 2012; from John R. Pittman, M.D., at that Putnam North Family Medical Center, for the period from November 2009 to September 2011 and from July 2012 to the present; and from a Native American Clinic as referenced by the Veteran in the December 2010 substantive appeal, for the period from November 2009 to the present.   

2.  Obtain all outstanding VA treatment records from the Oklahoma City, VAMC for the period prior to June 2013 and from the Pittsburgh VAMC at University Drive and the Washington County CBOC for the periods prior to April 2014 and since November 2014, following the procedures set forth in 38 C.F.R. § 3.159(c). 

3.  Then, schedule the Veteran for a VA examination of the right hip.  The examiner must review the claim file and should note that review in the report.  The examiner should provide ranges of motion of the right hip and should state whether there is additional loss of function due to pain, incoordination, fatigability, weakened motion, excess motion, or on repetitive motion.  The examiner should also provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected disabilities (right hip disability and lumbar spine disability).  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

